Citation Nr: 1523045	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  02-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) and asthma, to include as due to exposure to herbicides, environmental contaminants, and/or service-connected posttraumatic stress disorder (PTSD).  

2. Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2014) (hereafter "§ 1151 claim") for additional disability to the left eye as a result of surgery conducted at a Department of Veterans Affairs facility in June 2007 and subsequent postoperative treatment. 

3. Entitlement to an initial compensable disability rating for hepatitis C.  

4. Entitlement to an effective date prior to November 6, 2002 for the grant of a 100 percent disability rating for PTSD.  

5. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and J. W. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2001, October 2008, December 2009, September 2010, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Phoenix, Arizona.  

The procedural history in this case is lengthy and complex.  The Board will only address the history of the Veteran's claims for service connection for a lung condition and for his § 1151 claim because the remaining appeals have been withdrawn.  

With regard to the Veteran's claim for service connection for a lung condition, the October 2001 rating decision denied his petition to reopen a claim for service connection for a lung condition.  He testified about his lung condition at an April 2003 Decision Review Officer (DRO) hearing in April 2003.  The Veteran appealed his case to the Board, which remanded the issue for additional development in February 2004 and again in September 2005.  

The Veteran testified at a hearing in May 2006 before the undersigned with regard to his claim for service connection for a lung condition.  A copy of the transcript has been associated with the claims file.  

In December 2006, the Board reopened the Veteran's claim and remanded it again for further development.  In March 2009, the Board denied the Veteran's claim for service connection for a lung condition.  

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in a November 2009 Order, the Court granted the parties' Joint Motion for Remand (Joint Motion), vacated the Board's March 2009 denial, and remanded the matter to the Board for development consistent with the Joint Motion.  

With regard to the Veteran's § 1151 claim, the October 2008 rating decision denied his claim and he timely appealed the denial to the Board.  In his May 2009 VA Form 9, he requested a hearing before a member of the Board with regard to this issue.  However, in a January 2014 statement, the Veteran, through his attorney, stated that he did not want a hearing for his § 1151 claim.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014). 

With regard to both issues, the Board remanded this case in July 2010 and September 2011 for additional development.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from November 2010 through July 2014 that have not been reviewed by the RO.  They show that the Veteran receives treatment for a lung condition and note diagnoses of asthma and COPD.  They do not discuss whether there is a nexus between the Veteran's lung condition and his period of service or his service-connected disabilities.  The records also note that the Veteran had cataract surgery in June 2007, but provided no other information.  Because the Veteran's lung diagnoses and the date of his VA treatment for his left eye cataract are not in question, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have a lung condition due to any incident of his active duty service or that was caused or aggravated by a service-connected disability. 

2. The Veteran has not incurred additional permanent disability as a result of VA treatment for a left eye cataract.  

3. In October 2014, prior to the promulgation of a decision on the issue of entitlement to an initial compensable disability rating for hepatitis C, the Veteran withdrew his appeal.  

4. In October 2014, prior to the promulgation of a decision on the issue of entitlement to an effective date earlier than November 6, 2002 for the grant of a 100 percent disability rating for PTSD, the Veteran withdrew his appeal.  

5. In October 2014, prior to the promulgation of a decision on the issue of entitlement to a TDIU, the Veteran withdrew his appeal.  


CONCLUSIONS OF LAW

1. Service connection for a lung condition, to include as secondary to herbicide exposure, environmental contaminants, and/or to a service-connected disability, is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014), 3.310 (as in effect prior to Oct. 10, 2006).

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left eye disability is not established.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. 3.361 (2014).

3. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an initial compensable disability rating for hepatitis C have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

4. The criteria for withdrawal of the Veteran's appealed claim for entitlement to an effective date earlier than November 6, 2002 for the grant of a 100 percent disability rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

5. The criteria for withdrawal of the Veteran's appealed claim for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).   

In October 2014, the Veteran, through his attorney, has withdrawn the appeals of the issues of entitlement to an initial compensable disability rating for hepatitis C, an effective date prior to November 6, 2002 for the grant of a 100 percent disability rating for PTSD, and to a TDIU and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.

II. Duty to Notify and Assist

With regard to the remaining issues on appeal, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in February 2004 satisfied the duty to notify provisions regarding the first three elements of a service connection claim.  Additional letters in March 2006 and April 2007 notified the Veteran of the disability and effective date elements of a service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Prior to initial adjudication, a July 2008 letter satisfied the duty to notify provisions for an § 1151 claim.  His claims were readjudicated multiple times, most recently in the October 2014 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, service personnel records, Social Security Administration (SSA) records, and indicated private medical records have been obtained.  The Veteran asserts that he was hospitalized for two weeks during his training at Ft. Leonard Wood, Missouri, and that VA failed in its duty to assist because it did not obtain records of this hospitalization.  In May 2003, the RO made two attempts to obtain these records and did not receive a reply from the appropriate records repository.  The Veteran was notified of this in a May 2003 letter.  VA has met its duty to assist with regard to these records.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  He was provided examinations for his lung condition in May 2008 and September 2012.  Read together, the examinations for his lung condition were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Similarly, the October 2012 VA examination and September 2014 opinion regarding the Veteran's § 1151 claim are adequate.  All the examiners also provided rationales for their opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran testified at a hearing before the undersigned in May 2006.  His testimony pertained to his claim for service connection for a lung condition.  As discussed above, he withdrew his request to have a hearing related to his § 1151 claim.  The May 2006 hearing focused on the elements necessary to substantiate a service connection claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

This case was remanded multiple times during the course of this appeal.  In December 2006, it was remanded so that the Veteran could receive proper notice with regard to his service connection claim, so additional records could be obtained, and so he could be afforded a VA examination for his lung condition which addressed the theories of direct and secondary service connection.  The RO provided proper notice and obtained additional records.  The Veteran was provided with a VA examination in May 2008 which did not comply with the remand instructions because it did not address secondary service connection.  This case was remanded again in July 2010 so that an adequate examination and opinion could be obtained for the Veteran's lung condition claim and to have an ophthalmologist review the claims file to render an opinion with regard to his § 1151 claim.  The RO did not comply with these directives and the case was remanded again in September 2011 to provide the Veteran with adequate examinations with regard to his claims.  In September 2012, the Veteran was provided with an examination for his lung condition that was adequate, as described above.  It addressed the theories of direct and secondary service connection.  For these reasons, the Board finds that there was substantial compliance with regard to the Veteran's lung condition claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

With regard to the Veteran's § 1151 claim, in October 2012, an optometrist, not an ophthalmologist, examined the Veteran.  In September 2014, the RO obtained a second opinion regarding the Veteran's left eye.  The opinion report shows that an ophthalmologist reviewed the Veteran's claims file.  However, the September 2014 opinion was again provided by an optometrist.  The September 2011 remand directive specifically requested that the opinion be provided by an ophthalmologist.  While the Board specifically requested an ophthalmologist provide the opinion, the intent behind the directive was not to explicitly limit the opinion to that type of specialist, but instead it was to provide an opinion rendered by a clinician with specialized expertise regarding eyes.  The September 2014 opinion report specified that the claims file was indeed reviewed by a VA ophthalmologist, as directed by the September 2011 remand.  Additionally, the Board finds that an optometrist has sufficient expertise related to eyes to provide an adequate examination in this case.  The Board recognizes that the opinion provided by an optometrist is a deviation from the remand directive, but finds that there was still substantial compliance and therefore a remand for correction is not required.  Id.; see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

III. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either proximately caused or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised regulation requires that service connection not be awarded on an aggravation basis without evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as evidence showing the level of increased disability after aggravation occurred.  38 C.F.R. § 3.310(b) (2014); see also 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to him because it does not require the establishment of a baseline level of disability before service connection may be granted on a secondary basis.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As a preliminary matter, the Board notes that the medical opinions discussed below attribute the Veteran's lung condition to long-term tobacco use.  In a December 2008 lay statement, the Veteran acknowledged his smoking history, but stated that cigarettes were "standard issue" when he was in service, and that everyone smoked at that time.  To the extent that the Veteran was attempting to argue that because he smoked in service, his lung condition should be service-connected, the Board notes that service connection is expressly precluded for any disability related to chronic tobacco use (for claims received after June 9, 1998), even if the tobacco use occurred during service.  See 38 U.S.C.A. § 1103 (2014); 38 C.F.R. § 3.300 (2014).  Service connection on this basis is precluded by law.  

Service connection is not precluded, however, where the disability resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  38 C.F.R. § 3.300(b)(1) (2014).  In addition, VA's Office of General Counsel (OGC) has held that the legal bar to service connection for a disability or death attributable to tobacco use does not bar a finding of secondary service connection for a disability or death related to a veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to or aggravated by a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003); see also VA Adjudication Procedures Manual Rewrite (M21-1MR), IV.ii.2.K.68.d-f (outlining the adjudicatory process for such a claim).  Therefore, other theories of entitlement may be considered.  

The Veteran advances two theories of service connection for his lung condition.  First, he asserts that he had pneumonia during his initial training at Ft. Leonard Wood and was hospitalized.  He states that shortly thereafter, he was deployed to the Republic of Vietnam, where he was exposed to herbicides and other contaminants such as napalm.  He argues that the combination of these two events caused his current lung condition.  Second, he asserts that his lung condition was caused by his service-connected PTSD.  

The Board notes that the Veteran is presumed to have been exposed to herbicides because he served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  However, presumptive service connection is not warranted in this case because the Veteran's lung conditions are not associated with herbicides under VA regulations.  Therefore, the Board must consider whether the Veteran's lung condition was directly caused by exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran has been diagnosed with COPD and asthma, satisfying the first element of a direct and secondary service connection claim.  Shedden, 381 F.3d at 1166-67; Wallin, 11 Vet. App. at 512.  His STRs show that he was hospitalized for an upper respiratory infection (URI) on January 10, 1966.  He had a fever of 99.2 degrees.  On January 11, 1966, his fever was 102 degrees.  By January 15, 1966, his URI had cleared and he was returned to duty.  His STRs are otherwise negative for respiratory complaints or symptoms.  In his May 1967 report of medical health for separation, he stated that he did not have shortness of breath, asthma, chronic cough, or pain or pressure in his chest.  No respiratory conditions or abnormalities were noted at his May 1967 separation examination.  The Veteran asserts that he had pneumonia and was hospitalized for two weeks.  The STRs do not confirm this.  Instead they show that he was treated for a URI over a span of approximately five days.  His in-service URI satisfies the second element of a service connection claim.  Id.  

The post-service medical evidence shows that the Veteran received treatment for COPD as early as 1996.  However, the post-service evidence only shows treatment for COPD and does not address the issue of a nexus between service or a service-connected disability.  Therefore it is not probative.  

However, the Veteran asserts that he had respiratory symptoms immediately after his separation from service which have persisted since that time.  He submitted multiple lay statements in support of his claim.  For example, in November 2002 and at his April 2003 DRO hearing, he stated that he had URIs in service.  In April 2003, he stated he was diagnosed with COPD in the 1980s.  He stated that he had problems breathing in 1973 and 1974, and was prescribed an inhaler shortly after leaving service.  He also asserted that during his initial training at Ft. Leonard Wood, it was very cold and that it made him sick.  He testified that he was still recovering from a URI when he was sent to Vietnam, where he was exposed to herbicides and environmental contaminants.  

The Veteran also submitted statements from his family and friends and testified at both a DRO and Board hearing.  For example, his brother J. L., his friend W.S., his niece G. G., his niece P. S., and his sister C. M. all stated that the Veteran was a physically active boxer prior to service.  They stated that after returning from the military, he had problems breathing.  His ex-wife J. H., as well as his sister M. S., and J. L. stated that the Veteran had pneumonia in service.  

To the extent that the lay evidence describes the Veteran's observable symptoms such as shortness of breath, the lay evidence is competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  The lay evidence is consistent regarding the assertion that the Veteran experienced problems breathing following his period of service.  Therefore, the lay evidence is also credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, for the reasons discussed below, it is less probative than the findings of the May 2008 and September 2012 VA examiners.  

In May 2008, the Veteran underwent a VA examination.  He stated that he was diagnosed with COPD in the 1980s.  However, he asserted that he had problems breathing since training in 1964 when he was hospitalized for two weeks.  He stated that since that time, he has experienced shortness of breath.  The examiner noted that he "...did not find this particularly documented in his service treatment records, although it is conceivable that this could not be present in as many cases."  However, the examiner concluded that, "[g]iven his smoking history, it is much more highly likely that his tobacco use contributed to his COPD.  It is less likely than not that the pneumonia in the military could have caused COPD, which generally pneumonia does not do this.  Thus, it is not likely that his COPD is due to his active duty service or Vietnam service.  It is more likely due to smoking."  Although the examiner stated that there was no record of the Veteran's reported in-service hospitalization, he rendered his opinion as if the Veteran did have pneumonia in service, as he reported.  The examiner explained that smoking, and not in-service pneumonia, was the more likely cause of the Veteran's lung condition.  The May 2008 examiner's opinion provides highly probative evidence against service connection on a direct basis.  

The Veteran underwent a second VA examination in September 2012.  The examiner diagnosed COPD and noted that in January 1966, the Veteran had been hospitalized for four days for a URI.  The examiner stated that the STRs made no mention of pneumonia, and that he was not treated with antibiotics.  The examiner noted that the Veteran had a sore throat at the same time as the URI.  He explained, "[i]n general, when respiratory symptoms are accompanied by a sore throat, the disease is viral.  Pneumonia itself usually presents (at least in adults) by itself.  In rare cases when viral pneumonia is accompanied by a cold or sore throat, the symptoms are self-limiting and resolve without any sequelae."  The examiner noted that the Veteran was discharged from the hospital after four days, "...and had no apparent sequelae while in the military."  The examiner noted that a December 1974 disability examination noted that the Veteran reported having bronchopneumonia "several years ago," but that no other details were noted.  The examiner stated that the Veteran "...was a smoker up to 3 packs per day back then.  [VA treatment records] indicate that he quit around 2005/06.  Records state that he smoked for 45 years."  

The examiner concluded that the Veteran did not have pneumonia in service, and stated that he did not have chronic respiratory problems in service.  The Veteran was noted to have wheezing at a post service work related disability examination, but the examiner found that it "...had not likely progressed to overt COPD, he most likely had chronic bronchitis which was due to smoking.  He now has COPD, which is related to one thing ... smoking.  It is well documented that veteran smoked for 36 years, then years later that was revised to 45 years.  He smoked up to 3 packs per day."  For this reason, the examiner concluded that the Veteran's lung condition did not have its onset in service.  Nor was it "etiologically related to his activities in RVN," nor was it "...increased in severity beyond its natural progression due to any s[ervice] c[onnected] disability."  

The Board finds the September 2012 opinion to be highly probative evidence against the Veteran's claim on all theories he advanced.  With regard to direct service connection, the examiner concluded that the respiratory symptoms documented in the STRs were not pneumonia and specifically identified smoking as the cause of the Veteran's lung condition, and explained why.  He further concluded that it was not related to "his activities in" Vietnam.  The examiner stated that he reviewed the Veteran's claims file.  Therefore, it is reasonable to conclude that he reviewed the Veteran's multiple lay assertions that exposure to herbicides and environmental contaminants caused or contributed to his development of a lung condition.  Thus, when the examiner stated "his activities in" Vietnam, this statement encompassed the Veteran's asserted exposure to herbicides and environmental contaminants, of which the examiner was aware based upon his review of the record.  

With regard to secondary service connection, the examiner concluded that the Veteran's COPD was not aggravated beyond its natural progression by a service-connected disability.  As discussed above, he explained that the Veteran's COPD "...is related to one thing ... smoking."  (emphasis added).  Although the examiner did not directly opine as to whether COPD was proximately caused by a service-connected disability, his opinion is probative because he explicitly identifies the cause: smoking.  It is reasonable to conclude that because the examiner identified smoking as the "one thing" that caused COPD, that he did not believe it was proximately caused by a service-connected disability.  

For these reasons, the September 2012 VA examiner's opinion provides probative evidence against the Veteran's claim.  

The Veteran has advanced his own lay opinion that the respiratory symptoms he experienced in service as well as exposure to herbicides and napalm caused his current lung condition.  Alternatively, he opined that his service-connected disabilities, including PTSD, caused or aggravated his lung condition.  He has asserted that he began to have problems breathing in service and that the symptoms have persisted.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, the etiology of his lung condition, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's lung condition requires medical inquiry into biological processes, pathology, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertions is low and they are afforded less probative weight than the findings of the May 2008 and September 2012 VA examiners.  

Lastly, the Board notes that at his May 2006 hearing, the Veteran testified that a physician in Boise told him that service is "probably where [he] got" his lung condition.  However, claims file is absent for a probative positive opinion from the medical professional who provided this opinion.  Even assuming that the Veteran is a reliable historian and accurately asserts that such an opinion was provided, because it is not of record, the Board cannot assess the probative value of such a medical opinion.  Specifically, the Board is unable to determine the factual basis or rationale supporting the reported opinion.  The Veteran's report that his physician provided a favorable opinion carries little probative weight and is not sufficiently persuasive to outweigh the findings of the VA examiners who reviewed the record, examined the Veteran, and provided complete rationales for their findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a lung condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

IV. § 1151 Claim

A veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected.  38 U.S.C.A. § 1151 (2014).  A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable.  Id.  See also VAOPGCPREC 40-97.

For additional disability or death due to hospital care, medical or surgical treatment, examination, training and rehabilitation services, what is required is actual causation, not the result of continuance or the natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  The additional disability or death must not have been due to the failure to follow medical instructions.  38 C.F.R. § 3.361 (2014).

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition after the treatment has stopped.  38 C.F.R. § 3.361(b) (2014).  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014).

The proximate cause of a disability is the action or event that directly caused the disability, as opposed to a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused additional disability, it must be show that the treatment caused the Veteran's additional disability or death and that, (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the Veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1) (2014). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. 17.32.  38 C.F.R. § 3.361(d)(2) (2014). 

In this case, the first step is to determine whether the Veteran has additional disability from his left cataract surgery performed at a VA facility in June 2007 and his subsequent post-surgical treatment.  The record shows that in May 2007, the Veteran decided to have an intraocular lens (IOL) placed due to a cataract in his left eye.  His VA treatment records show that he was provided informed consent prior to his surgery.  On June 13, 2007, he underwent a left eye cataract extraction with an IOL placement.  The reasons for the procedure and its risks were explained to him and this was documented in the operative report.  The day after his surgery, his left eye visual acuity was 20/20 without correction, and the lens was in good position.  One week after the surgery, the Veteran reported seeing floaters but otherwise was doing well.  The lens continued to be in good position.  

On July 23, 2007, five weeks after his surgery, he reported a film over his left eye that began approximately two weeks after the surgery.  His visual acuity was "20/C[ount] F[ingers]" at three feet, indicating a significant decrease.  The ophthalmologist found that the Veteran had vitreous prolapse and noted, "[l]ens edge visible inferior pupillary space just posterior to central posterior capsule defect."  The retina was intact.  The ophthalmologist diagnosed a dislocated IOL and discussed the option of contact lenses or removal of the IOL and insertion of a new one.  The ophthalmologist also informed the Veteran of possible retinal problems if the IOL migrated posterior.  On July 31, 2007, the Veteran reported that he did not have pain, but his left eye vision was blurry.  A dislocated IOL was noted.  

In September 2007, the Veteran underwent surgery to repair the dislocated IOL.  The IOL was exchanged and he also had a vitrectomy.  The surgeon stated that after the Veteran's routine cataract surgery in June 2007, his IOL "... subsequently dislocated, and fallen into the posterior segment, however, was still hanging to the anterior capsule by one of the haptics."  The surgeon noted that "[a]fter the risks and benefits and alternatives were discussed in detail, the patient elected to proceed, and provided informed consent for lens exchange, vitrectomy, possible laser, gas, or silicone oil, all to the left eye."  The operative report did not note any complications during the surgery.  One week after the surgery, the Veteran's vision was slowly improving, but he still saw floaters.  He denied having pain.  It was noted that he was doing well, with a visual acuity of 20/70.  

In October 2007, three weeks after his surgery, he sought treatment.  He reported having some pain since the surgery, but that morning he had awakened with more pain than usual, he stated that his vision was "hazy," and that he saw "a couple of trails for about a 5 minute period."  He denied visual field loss.  On exam, his left eye was red and his pupil was more of a "tear-drop" shape.  The Veteran had a difficult time opening his eye.  He was treated with eye drops.  The next day, he was examined by an ophthalmologist.  His pain had decreased and the Veteran felt "much better."  The assessment was elevated intraocular pressure of unclear etiology, possibly a response to steroids.  The ophthalmologist concluded that it was controlled with medication.  Approximately one week later, the Veteran stated his vision was still "hazy" but was "better."  

In July 2008, it was noted that the Veteran had an excellent best corrected visual acuity in his left eye, and that he had "...an excellent result" after having a dislocated IOL, retinal tears, a vitrectomy, and anterior chamber IOL.  

In July 2009, the Veteran complained of poor vision without glasses in his left eye and stated that his vision was "okay" with glasses but wanted to know if it could be improved.  It was noted that he had previously had a dislocated IOL and a revision surgery.  It was noted that his  anterior chamber IOL was in good position and "stable."  The clinician stated that another IOL exchange was not recommended.  His corrected visual acuity in his left eye was 20/20-2 (indicating that the Veteran was able to read all but two of the letters on the 20/20 line).  Later in July 2009, it was noted that the Veteran's IOL was "slightly inferior temporal" but that he had "excellent best corrected visual acuity."  

In February 2012, the Veteran's uncorrected vision in his left eye was 20/60.  

The Veteran underwent a VA eye examination in October 2012.  The optometrist reviewed the claims file.  The Veteran reported left eye cataract surgery in June 2007 with a good results during the first week after surgery.  Five weeks after the surgery he was diagnosed with a dislocated IOL and underwent a revision surgery in September 2007.  He also underwent a vitrectomy and had retinal holes repaired with a laser.  The examiner noted that there were no postoperative complications.  He stated that the "Veteran continues-maintains good spectacle corrected vision at 20/20."  The optometrist concluded that, "the dislocated left lens implant was a complication of the initial surgery and subsequent surgery was necessary for IOL exchange.  However, the surgery was largely successful and additional disability did not occur."  The Board finds that the October 2012 opinion provides highly probative evidence against the Veteran's claim because it notes the success of the surgery.

A second opinion was sought in September 2014.  A VA ophthalmologist reviewed the Veteran's claims file and the opinion was provided by an optometrist.  It was noted that in April 2007, prior to the June 2007 surgery, the Veteran's best vision in his left eye was 20/400.  Prior to his vitrectomy which was performed after the cataract surgery, his best corrected visio was 20/40-2 with diplopia.  Then, after the cataract extraction with IOL replacement and vitrectomy, the Veteran's best corrected vision was 20/20-2 in July 2009.  The examiner stated that "...the vision eventually recovered to levels better than that prior to either surgery."  As a result, the examiner concluded that there was no additional disability "...given the excellent level acuity recorded in 2009, and the extremely poor vision prior to surgery."  The September 2014 examiner's opinion provides highly probative evidence against the Veteran's claim because it shows that there was no permanent disability sustained as a result of his surgery or postoperative treatment.  In fact, his vision improved significantly after he underwent VA treatment.  

The Veteran has advanced lay assertions in support of his claim.  In July 2008, he asserted that VA "botched" his surgery.  He stated that when he reported seeing floaters and flashes, he was told that it was part of the healing process.  He stated, "[m]y left eye has healed and I am still having problems."   He stated that he was later informed that another surgery could result in permanent damage and so he was advised not to have another operation.  He stated that he still saw floaters and flashes.  In August 2008, he stated that his doctor told him that VA should never have left the dislocated lens in place because it caused permanent damage.  In November 2008, he stated that he "...accepted certain risks and complications" when he agreed to the surgery, and that his assertion was instead that his postoperative care was not conducted correctly.  He stated that his reports of seeing floaters and flashes were dismissed as part of the healing process.  

The Veteran is competent to report observable symptoms such as seeing floaters, flashes, and having decreased visual acuity.  Layno v. Brown, 6 Vet. App. 465 (1994).  His description of his symptoms is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, he is not competent to conclude that his observable symptoms represent an additional, permanent disability caused by VA treatment.  In this case, determining whether the Veteran's reported symptoms represent a permanent increase in disability as a result of VA treatment in 2007 is not within the competence of the Veteran as a layperson.  See Jandreau, 492 F.3d 1376 -77; see also Kahana, 24 Vet. App. at 433 n.4.  Determining whether the Veteran's reported symptoms represent an additional, permanent disability requires medical inquiry into pathology and the use of specialized equipment used to examine the eyes.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay opinion is low and is afforded less probative weight than the findings of the October 2012 and September 2014 examiners.  

The Board finds that the medical evidence documenting the Veteran's June 2007 surgery, postoperative treatment, and revision surgery in September 2007, as well as the two VA examiners' opinions are more probative than the Veteran's lay opinion, which is not competent.  The Board finds that there was no additional disability to the Veteran's left eye that was caused or aggravated by VA treatment.  Therefore, the Board need not address the remaining § 1151 criteria, specifically whether there is evidence of any carelessness, negligence, lack of proper skill, error in judgment, or fault on part of VA, or the occurrence of any event that was not reasonably foreseeable.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability to the left eye as a result of VA treatment.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a lung condition is denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 for a left eye disability is denied.  

The appeal concerning the issue of entitlement to an initial compensable disability rating for hepatitis C is dismissed. 

The appeal concerning the issue of entitlement to an effective date earlier than November 6, 2002 for the grant of a 100 percent disability rating for PTSD is dismissed. 

The appeal concerning the issue of entitlement to a TDIU is dismissed. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


